CALDWELL, Circuit Judge
(dissenting). In the opinion of the majority it is said:
“It is, however, insisted that the judgment below ought not to- be reversed,, because the charter of the city prohibited its officers from making any contract for or imposing any liability upon the city until a definite amount of money had been appropriated to discharge the liability so incurred, and no money was appropriated to discharge the liability incurred by the contract that the railway companies should pay the amount now in question. There are several reasons why this proposition cannot be maintained: First. The question it attempts to present was not raised by the demurrer, because it does not appear from the complaint that no appropriation was made. Counsel for defendant in error effectually concede this in their brief, for they say: ‘We are not contending that the city had no right to make this contract, as; it is set out in the complaint, but insist that, in the absence of an appropriation, the city cannot be bound by ordinance, contract, or judicial legislation.’ If the contract, as it is set out in the complaint, was within the scope of the powers of the city, and was made by it, as the complaint alleges, then that contract cannot be avoided by the existence or nonexistence of some prerequisite concerning which the complaint is silent. The plaintiff has averred that a contract was made which the city had the power to make. It has pleaded a valid contract. If a previous appropriation was requisite to its validity, the presumption arises from the execution of the contract that this appropniation was made. If it was not made, that fact is new matter, which can be brought to the attention of the court by plea or answer only. Chicago, B. & Q. R. Co. v. Otoe Co., 1 Dill. 338, Fed. Cas. No. 2,667, and eases cited; Nash v. City of St. Paul, 11 Minn. 174 (Gil. 110); Boone, Code Pl. § 66.”
The court here decides two things: First, that the question whether the charter of the city prohibited its officers from incurring the liabilities sought to be imposed upon it by this suit until a definite amount of money had been appropriated to discharge the liability so incurred, was not raised by the demurrer; and, second, that “that fact is new matter, which can be brought to the attention of the court *347by plea or answer only.” It is obvious, therefore, that all that is said apon this question — which, it is distinctly decided, is not raised by the demurrer, and “is new matter, which can be raised by plea or answer only”' — is obiter dictum, and is not binding on this or any other court. It is the ruling of the lower court on the demurrer, and nothing else, that is before this court for review; and a question not raised by that demurrer is not before us, and cannot be considered judicially. Whatever may be said on the subject cannot be regarded as a judicial utterance. Counsel for the plaintiff in error, in their brief, say:
•"Phis technical defense, tins new matter which the city contends goes to the validity of the contracts themselves, ought not to he injected into this record by the instrumentality of a demurrer; but the defendant in error, if it relies upon such a defense, should be relegated to the proper legal methods of raising such defense. It should be sent back to the court below, with instructions that, if it has a defense of that character, it can be interposed by answer, and by no other method; giving the plaintiff in error, when such defense is properly raised, the opportunity of replying thereto, and setting up the facts which may go to defeat such a defense.”
This is undoubtedly a correct statement of the proper practice to be pursued in this cast*. It is obvious that the learned counsel for the plaintiff in error did not conceive it possible that this court could or would pass upon the validity of the contract after it was decided that the demurrer did not raise that question. Not until all the facts having relation to the validity of the contract are brought; upon the record can its validity be passed upon. But the majority of the court, while adopting the view of the counsel for the plaintiff in error, viz. that the demurrer does not raise the question of the validity of the contract, nevertheless proceed to decide that very question. This question, which the defendant in error mistakenly supposed it had raised by its demurrer, is indeed the only question in the case, and is the only one discussed in (he brief of the counsel for the defendant in error. That portion of the opinion of the majority which precedes the paragraph quoted discusses questions which are not controverted, but which do not touch the real point intended to be raised by the demurrer, namely, the proper construction of the city’s charier and of ordinances, and the validity of the contraed thereunder. Moreover, all that is said on this subject is not only obiter, but very much of it is based on matters entirely outside! of the record. Ordinances and otilen- facts are referred to which are not made; part of or referred to in the complaint, and are noi. found in the record, but appe;ar only in the brief of the plaintiff in evrror. It will be time enough to discuss the; law upon this subject when the court has a record before it which raisers the question, and presents the; facts necessary to its cen-red deedsion. If the* opinions of appellate courts are to be respected and have any weight, they must e*.onform their utterances to the questions properly brought before; 11mm, and to the; facts appearing in the; rec-ed'd. Proper respect for this rule;, and a due regard for the rights of the parties in this case, require that the court should say no more than that this question is not raised by the demurrer, and cannot, therefore, be; considered.